DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and remarks filed on 9/27/22.
In view of the amendment, rejection of claims 15 under 112, first paragraph and second paragraph is withdrawn. 
In view of the results drawn to example 5D, “Jojoba oil in combination with cetearyl alcohol drawn” to non quaternized conditioning agent, rejection of Claims 1 and 3-19 under 35 U.S.C. 103 as being unpatentable over the combination of US 2016/0256364 (‘364) and US 2014/0322283 (‘283) and US 2007/0110695 (‘695) and US 2012/0103357 (‘357) is hereby withdrawn.
Elected species drawn to “ polymeric shell coated with a cationic polymer “ is not claimed in a Markush group. Claimed cationic condition polymer is “ polyquaternium-37” . Example 5D suggested by examiner to be allowable does not have any cationic conditioning polymer (emphasis added).  
Applicants are notified that elected species drawn to “ non quaternized conditioning agent  which is “jojoba oil in combination with cetearyl alcohol is allowable” and the search is extended to another species drawn to “non quaternized conditioning agent “which is cetearyl alcohol”. 
Status of claims
 Claims 1, and 3-20 are pending in the application.

Applicant’s election of “Acrylamidopropyl trimonium Chloride/Acrylamide Copolymer”
drawn to (polymeric shell coated with the cationic polymer); “Jojoba oil in combination with cetearyl alcohol drawn” to non quaternized conditioning agent and “quaternized N,N-dimethylaminomethacrylate” (polyquaternium-37, see interview summary dated 2/1/22 ) drawn
to cationic conditioning polymer in the reply filed on 11/21/21 is acknowledged. Because
applicant did not distinctly and specifically point out the supposed errors in the restriction
requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/22 (telephonic interview).
	Claims 1  and 3-19 are examined  in the application and the generic claim is examined to the extent that it reads on “Acrylamidopropyl trimonium Chloride/Acrylamide Copolymer” drawn to (polymeric shell coated with the cationic polymer); “cetearyl alcohol drawn” to non quaternized conditioning agent and “polyquaternium-37” drawn to cationic conditioning polymer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2016/0256364 (‘364) and US 2014/0322283 (‘283) and US 2007/0110695 (‘695).
US ‘364 teaches hair conditioning compositions with microcapsules and at ¶ [0032] teaches:

    PNG
    media_image1.png
    278
    355
    media_image1.png
    Greyscale

Thus, the above paragraph teaches claimed core-shell microcapsules having an oil-based core (perfume oil, claim 13) drawn to (i) and the shell is made up of claimed polyurea, polyurethane, polyamide, polycarbonate and polyacrylate (claim 7). See also ¶¶ [0039-0040] for encapsulation of benefit agent and oils. The microcapsules can be from 0.01 to 45%. See [ 0243]  of US ‘364.  The claimed amount is within the amount taught by US ‘364 (claims 3 and 14).
US ’364 at ¶¶ [00186-0187] teaches the conditioner compositions, which may be rinsed from the hair (claimed rinse-off, claim 15) or leave-on, and the product form teaches rinse-off products and leave-on products. US’364 at ¶ [0051] teaches the amount of cationic surfactant and this is from about 0.05-about 3%  (claims 1, 4, 14 and 16 drawn to claimed ingredient (ii)) and at ¶ [0057] teaches claimed behenyl trimethyl ammonium chloride, behenyl trimethyl methyl sulfate (claim 18) and at ¶ [0059] teaches fatty compound and this includes fatty alcohols which are mixtures of cetyl alcohol and stearyl alcohol, known as cetearyl alcohol (claims 10- 11 and 19) and  at ¶ [0062] teaches the amount which is from 0.1-40%. Cetearyl alcohol is drawn to next species under “ non-quaternized condition agent “. Claimed amount from 0.25-15% is within the amount taught by US ‘364 (claim 1). US’364 at ¶¶ [00179-0181] teaches adding cationic polymer. US ‘364 at ¶[00149] teaches adding organic conditioning oils.  US ‘364 at [0233] exemplifies hair conditioning formulations that are “ free of anionic , amphoteric or zwitterionic claimed under “ wherein clause of claim 1.
The difference between US ‘364 and instant application is, US ‘364 does not teach shell coated with cationic polymer and does not teach claimed cationic conditioning polymer (elected species) , which is polyquaternium-37.
US ‘283 teaches stable formaldehyde -free microcapsules and under abstract teaches core-shell microcapsules having perfume.
US ‘283 at [0008] teaches new type of formaldehyde free microcapsules which have superior stability compared to the prior art formaldehyde free core-shell microcapsules.
 US ‘283 at ¶¶ [0010-0026] teaches preparing microcapsules wherein a cationic polymer is added to dispersion so  core-shell microcapsules are coated with a cationic polymer (claimed). 
US ‘283 at ¶ [0084] teaches:

    PNG
    media_image2.png
    134
    524
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    122
    554
    media_image3.png
    Greyscale

Salcare SC60 and this correspond to “Acrylamidopropyl trimonium Chloride/Acrylamide Copolymer” (elected species drawn to polymeric shell coated with the cationic polymer).  See also paragraph [0084] for preferred cationic polymer which is used for coating microcapsules. See page 9, lll.29-30 of instant specification which discloses :

    PNG
    media_image4.png
    53
    649
    media_image4.png
    Greyscale

US ‘283 at ¶ [0085] teaches:

    PNG
    media_image5.png
    167
    497
    media_image5.png
    Greyscale

US ‘283 at ¶¶ [00161-00162] teaches microcapsules coated with Salcare SC60 (claim 1) and this correspond to “Acrylamidopropyl trimonium Chloride/Acrylamide Copolymer” (elected species drawn to polymeric shell coated with the cationic polymer).  
See example 5 which teaches 5 gms of microcapsule dispersions.  US ‘283 at ¶¶ [ 0114-0115] teaches 0.01-5% by weight  of microcapsules (claims 3 and 14).
US ‘695 teaches hair conditioning compositions and at ¶¶ [ 0001-003] teaches:

    PNG
    media_image6.png
    250
    392
    media_image6.png
    Greyscale

US ‘695 thus teaches claimed rinse off hair conditioner “(claim 15)
  US ‘695 at ¶ [0009] teaches :

    PNG
    media_image7.png
    90
    400
    media_image7.png
    Greyscale


 The above paragraph teaches  claimed cationic conditioning polymer  species, which is polyquaternium-37 drawn to ingredient (iv) (claim 9) and the amount is 0.2-5% and the claimed amount less than 2% of claim 1, less than 1% of claims 6 and 14. 
Example 1 teaches claimed fatty alcohol, which is cetearyl alcohol (10%, claims 10-11 and 19) and also claimed behenyl trimethyl ammonium chloride which is 1% (claim 18) .
Comparative example ( 1-A) does not have Polyquaternium-37. Table II teaches:

    PNG
    media_image8.png
    260
    490
    media_image8.png
    Greyscale



US ‘695 teaches at ¶ [0065]  that the conditioning composition is rinsed-off from the hair and thus drawn to claimed rinse-off conditioner compositions.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of US ‘364 for conditioning the hair having microcapsules but substitute the microcapsules  of US ‘364 with another microcapsules which is microcapsules coated with cationic polymer taught by US ‘283 which teaches microcapsules coated with cationic polymer has stability  and use the condition compositions as rinse-out taught by US ‘364 and add cetearyl alcohol and behenyl trimethyl ammonium chloride as the cationic surfactant taught by US ‘695 in  hair condition compositions which are rinse-off hair condition compositions  and add cationic polymer, which is polyquaternium-37 taught by US ‘695 in  rinse-off hair conditioning  compositions with the reasonable expectation of success that the  rinse-off compositions when applied to hair  has pleasant feel in view of perfumes encapsulated which burst out when applied to hair and cetearyl alcohol  and cationic surfactant and cationic polymer provide the hair excellent combability, smoothness, elasticity and softness to the hair and also long lasting condition effect which lasts several hair washes. This is a prima facie case of obviousness. 
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2016/0256364 (‘364) and US 2014/0322283 (‘283) and US 2007/0110695 (‘695) as applied to claims 1, 3-11 and 13-18 above, and further in view of US 2009/0071493 (‘493).
References above do not tech the combination of cetearyl alcohol with another component.
US ‘493 teaches compositions and method for conditioning the hair and at ¶ [0016] teaches at least one water insoluble ingredient agent and at ¶ [0051] describes oils and this include claimed olive oil, avocado oil, aloe Vera oil, castor oil and also jojoba oil and … palm oil ( allowed species due to results under 5D for the combination of cetearyl alcohol with jojoba oil). Olive oil is claimed in claim 12. Claim 21 of US ‘493 claims shampoo and claim 22 of US ‘493 claims a conditioner. US ‘493 under water insoluble ingredient teaches oil, fatty ester, a hydrocarbon, silicone wax, fatty acid and fatty alcohols. 
The method is drawn to conditioning the hair and in the form of shampoo and thus teaches claimed rinse-off conditioner. US ‘493 at ¶ [0008] teaches:

    PNG
    media_image9.png
    67
    460
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    102
    520
    media_image10.png
    Greyscale


Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of US ‘364 for conditioning the hair having microcapsules but substitute the microcapsules  of US ‘364 with another microcapsules which is microcapsules coated with cationic polymer taught by US ‘283 which teaches microcapsules coated with cationic polymer has stability  and use the condition compositions as rinse-out taught by US ‘364 and add cetearyl alcohol and behenyl trimethyl ammonium chloride as the cationic surfactant taught by US ‘695 in  hair condition compositions which are rinse-off hair condition compositions  and add cationic polymer, which is polyquaternium-37 taught by US ‘695 in  rinse-off hair conditioning  compositions  and add any water insoluble ingredient including olive oil with the reasonable expectation of success that the  rinse-off compositions when applied to hair  has pleasant feel in view of perfumes encapsulated which burst out when applied to hair and cetearyl alcohol  and cationic surfactant and cationic polymer provide the hair excellent combability, smoothness, elasticity and softness to the hair and also long lasting condition effect which lasts several hair washes and adding the water insoluble ingredient which is olive oil provide the hair conditioning property to hair. This is a prima facie case of obviousness. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619